DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9-14-21 is acknowledged.  The traversal is on the ground(s) that Groups I and III are both abrasive articles.  This is not found persuasive because the abrasive articles are drawn to different inventions wherein Group III is drawn to cutting point and bonding face that is patentably different than Group I.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 4, what does ‘edge-wise manner’ mean? This is not understood. Edge of what? Are the majority of abrasive platelets bonded on one fiber? What does ‘bonded to one of the fibers, respectively’ mean? Line 5 says there is at least one fiber with the abrasives but line 3 says there are abrasive platelets secured to the ‘fibers’. This is unclear.
Claim 3, what does ‘closely-packed’ mean?  The term ‘closely’ is relative. 
Claim 5, what does ‘nominally’ mean? The same ‘size and shape’ as what? Each other? 
Claim 6, how are the abrasives arranged ‘orthogonal’ to the fiber?  What surface of abrasive is orthogonal to what surface of fiber? 
Claim 8 is confusing and does not further limit the abrasive article of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected, as best understood, under 35 U.S.C. 102a2 as being anticipated by Adefris-2013/0125477.
Adefris disclose at Fig 7,11, Example a nonwoven abrasive article comprising: a lofty open nonwoven fiber web 100 comprising entangled fibers 110; and abrasive platelets 20 secured to the entangled fibers by at least one binder material 120, and wherein the abrasive platelets are respectively bonded on one edge surface to at least one of the entangled fibers 110, respectively, wherein a majority of the abrasive platelets are arranged such that they are orthogonal to the entangled fibers to which they are bonded (Fig 7 shows surfaces (21,23) of the abrasive particles ‘orthogonal’ to fiber.), wherein the abrasive platelets comprise triangular shaped abrasive platelets, wherein the abrasive platelets are closely-packed along the lengths of the entangled fibers, wherein the nonwoven abrasive article comprises: a hand pad; a floor pad; or a surface conditioning pad, disc, or belt [0089], wherein Fig 7,11 show the abrasive platelets have the same size and shape and comprise shaped abrasive platelets bounded by upper and lower surfaces and a plurality of sidewalls disposed therebetween. Claim 8 does not further limit the article of claim 1.


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar abrasive products with nonwoven fibers with abrasives.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
September 21, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723